Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 17, 2016.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-16-00377-CR



                         IN RE KYLE FRANKS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               176th District Court
                              Harris County, Texas
                          Trial Court Cause No. 611262

                          MEMORANDUM OPINION

      On May 9, 2016, relator Kyle Franks filed a petition for writ of mandamus
in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R.
App. P. 52.     In the petition, relator complains that he received ineffective
assistance of trial and appellate counsel.
      Relator is requesting habeas corpus relief. The courts of appeals have no
original habeas-corpus jurisdiction in criminal matters. In re Ayers, No. 14-16-
00274-CR, — S.W.3d —, 2016 WL 1533747, at *1 (Tex. App.—Houston [14th
Dist.] Apr. 14, 2016, orig. proceeding). Original jurisdiction to grant a writ of
habeas corpus in a criminal case is vested in the Texas Court of Criminal Appeals,
the district courts, the county courts, or a judge in those courts. Tex. Code Crim.
Proc. Ann. art. 11.05 (West 2015); Ayers, 2016 WL 1533747, at *1. Therefore,
this court is without jurisdiction to consider relator’s petition requesting habeas
corpus relief.

      Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                  PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2